Citation Nr: 0000875
Decision Date: 01/12/00	Archive Date: 09/08/00

Citation Nr: 0000875	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-43 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska




THE ISSUE

Entitlement to service connection for a low back disability. 





WITNESS AT HEARING ON APPEAL

Appellant 



ORDER to VACATE 

The veteran had active military service from December 1963 to 
December 1965. 

On June 5, 1996, in deciding the veteran's appeal, the Board 
issued two, separate decisions.  In one decision, the Board 
held that a 1993 dividend distribution from an Alaskan Native 
Corporation was countable as annual income in 1993 for 
determining VA pension benefits (hereinafter referred to as 
the annual-income decision).  In the second decision, the 
Board denied the claim of service connection for a low back 
disability (hereinafter referred to as the service-connection 
decision). 

In October 1999, the Department of Veterans Affairs, Regional 
Office, Anchorage, Alaska, (RO), notified the Board that the 
veteran alleged that he had not received a copy of the 
Board's service-connection decision.  There was no allegation 
that the annual-income decision had not been received. 

After transfer of the claims folder to the Board, a copy of 
the annual-income decision was in the veteran's claims 
folder, but a copy of the service-connection decision was 
not.  No mailed correspondence from the Board was returned as 
undelivered by the U.S Postal Service.  And the Board is 
unable to verify that a copy of the service-connection 
decision was mailed to the veteran.  

Under 38 U.S.C.A. § 7104(e)(1) (West Supp. 1999), the Board 
is required to promptly mail a copy of its written decision 
to the claimant at the last known address of the claimant.   

Generally, there is a presumption of regularity of the 
administrative process in the mailing of a Board's decision 
to the appellant at his last known address of record and the 
mere assertion of nonreceipt of the Board's decision is not 
"clear evidence" to rebut the presumption of proper mailing. 

In this case, a copy of the service-connection decision is 
not in the claims folder and there is no allegation of 
nonreceipt of the annual-income decision that was issued the 
same day and presumably mailed at the same time of the 
service-connection decision.  The record shows that the 
veteran received only one of two Board decisions.  
Consequently, the Board finds that the annual-income decision 
was 


mailed, but there is clear evidence that the service-
connection decision was not mailed, rebutting the presumption 
of regularity of the administrative process.  
See Chute v. Derwinski, 1 Vet. App. 353, 353 (1991) (per 
curiam order) (presumption of regularity rebutted where 
veteran claimed not to have received Board decision and 
provided evidence of having made inquiries to VA after 
decision was mailed and VA provided no evidence of having 
mailed decision). 

Pursuant to 38 C.F.R. § 20.904(a) (1999), the Board on its 
own motion may vacate an appellate decision when a veteran is 
denied due process of law.  As the presumption of regularity 
of the administrative process, that is, the prompt mailing of 
the service-connection decision, is rebutted, the Board was 
not in compliance with the law and the veteran was deprived 
of his due process right to appeal the Board's service-
connection decision to the United States Court of Appeals for 
Veterans Claims pursuant to 38 U.S.C.A. §§ 7252(a) and 
7266(a)(1) (West Supp. 1999). 

Accordingly, as the veteran was denied due process of law, 
the June 5, 1996, service-connection decision of the Board is 
vacated. 


REMAND

Consistent with the vacation of the June 5, 1996, Board's 
service-connection decision to correct the procedural defect 
in this case:

1.  The veteran is given the opportunity to submit 
additional argument and evidence to show that his 
current back disability is related to service by 
either direct incurrence or by aggravation.  
38 C.F.R § 19.9 (1999). 

2.  Whether the veteran submits additional evidence 
or not, the RO should issue a Supplement Statement 
of the Case to ensure full notification to the 
veteran of the status of the case.  
38 C.F.R. § 19.31 (1999). 




After compliance with the remand instructions, if the matter 
is still in controversy, the service-connection claim will be 
returned to the Board and a new decision will be entered. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE E. GUIDO, JR. 
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




Citation NR: 9616081	
Decision Date: 06/05/96		Archive Date: 06/18/96
DOCKET NO.  94-43 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disability.

(The claim of whether a 1993 dividend distribution from an 
Alaskan Native Corporation was countable as annual income in 
determining VA pension benefits is addressed in a separate 
decision.)  
 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his present back problem either 
began in service or was aggravated by service.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1995), has reviewed and considered all of the evidence and 
material of record in the veteran's claims files.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the claim of service connection for a low back 
disability is not well grounded.


FINDING OF FACT

There has been no competent medical evidence submitted 
demonstrating a nexus between the veterans current low back 
problem and his period of service.


CONCLUSION OF LAW

The claim of service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before reaching the merits of a claim, the threshold question 
that must be resolved is whether the veteran has presented 
evidence that his claim of service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.   See Murphy, 1 Vet.App. at 81.  
An allegation alone is not sufficient; the appellant must 
submit evidence in support of his claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. §  5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical  causation cannot constitute evidence sufficient 
to render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles that may 
be considered to determine whether the increase was due to 
the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post operative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Service medical records disclose normal findings for the 
spine at the time of the veterans December 1963 service 
induction examination.  In January 1964, the veteran 
complained of acute lumbar pain.  There was a history of an 
old lumbar injury.  An X-ray revealed no significant 
abnormality.  No apparent muscle spasm was noted.  In April 
1964 he was seen for a complaint of lumbosacral tenderness of 
two days duration.  A history of past back problems was 
noted.  The impression was back strain.  In July and August 
1964, he was seen for pain in the middle and lower back.  The 
assessment was back strain.

In November 1964, the veteran reported injuring his back, 
moving logs.  The impression was muscle spasm secondary to 
strain.  In January 1965, he reported falling on ice and 
injuring his back.  Physical examination revealed full range 
of motion and no spasm.  Exaggerated tenderness in the lumbar 
spine was found to be present.  The spine was clinically 
evaluated as normal on examinations in April 1965 and on 
separation examination.  Each time, he reported a back 
problem.

While the veteran reported receiving treatment for his back 
at the Haines Health Center immediately following his release 
from service, medical records obtained from this facility 
demonstrate no treatment for a back disorder for the period 
from January 1966 to November 1969.  The first notation of a 
bad back in records obtained from this facility was not until 
August 1985, when the veteran was noted to have a bad back.  

The first objective finding of a back problem subsequent to 
service did not occur until 1980, when the veteran fell off a 
ladder and sustained an injury to his back.  The veteran 
again injured his low back in March 1981 while attempting to 
straighten a sign pole at work.  An X-ray in March 1981 of 
the lumbosacral spine was normal. And he injured his back in 
June 1981 when he slipped and hyperextended his trunk. 
treatment record from the Nevada Industrial Commission 
Rehabilitation Center indicated that the veteran originally 
reported injuring his back in March 1981 and subsequently 
reinjured his back two or three times thereafter.  

At his December 1994 personal hearing, the veteran indicated 
that the statement that he had given during service about 
injuring his back prior to service had been taken out of 
context.  The veteran testified  that prior to his entry into 
service, he had worked in a construction type family 
business.  The veteran further reported that he had not had 
any back pain in the year prior to his entry into service.  
He indicated that he had made this statement when he was 
seventeen, when he really had no idea what a bad back was.  
The veteran further reported that he was treated at the 
Haines Medical Facility within six months of his release from 
service.  The veteran also testified as to the current 
condition of his back.  

In February 1995, the veteran underwent an examination for 
VA.  At the time of the examination, the veteran reported 
that he began getting back pain in 1963.  The veteran 
indicated that he was seen on twelve different occasions 
during service.  He also reported having injured his back on 
five separate occasions while working for the City of Las 
Vegas between 1973 and 1982.  The veteran also indicated that 
he had been given a TENS unit in 1989.  He noted that his 
back now hurt him all the time.  X-rays taken of the spine 
revealed hypertrophic spurring in the lower thoracic and 
upper lumbar region at the disc margins.  The impression was 
chronic low back pain with underlying disc degeneration at 
more than one level without evidence of neurologic deficit.  

The Board is of the opinion that the veteran has not 
submitted evidence of a well grounded claim for service 
connection for a low back disability as either incurred in or 
aggravated by service.  While the veteran was seen for back 
problems on several occasions in service, normal findings for 
the spine were reported on both the April 1965 examination 
and the separation examination.  Moreover, there were no 
objective medical findings subsequent to service until 1980, 
when the veteran was seen with complaints of back pain 
arising as a result of a contemporaneous injury.

While the veteran has testified as to his belief that his 
current back disability was aggravated in service, he is not 
qualified to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Moreover, there has been no competent 
objective medical evidence or opinion submitted showing a 
relationship between the veterans current back disability 
and his period of service.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).

If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  As such, the appeal must 
be denied.  


ORDER

Service connection for a low back disability is denied.  



		
	GEORGE E. GUIDO, JR. 
	Acting Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


